Citation Nr: 1737050	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-01 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypothyroid disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1999 to April 1993.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In September 2012 and August 2015, the Board remanded the current issue for further evidentiary development.  The Board subsequently sought a Veterans Health Administration (VHA) expert opinion in February 2017 and received a response in May 2017.  


FINDING OF FACT

Since April 6, 2009, the service-connected hypothyroidism has been manifested by fatigue, mental sluggishness, weight gain, mental disturbance, sleepiness, bradycardia, muscular weakness, cold intolerance, cardiovascular complications, and constipation. 


CONCLUSION OF LAW

Since April 6, 2009, the criteria for an increased disability rating of 100 percent for hypothyroidism have been met.  38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

The Veteran is currently service-connected for hypothyroidism and seeks an increased rating.  The disability is currently rated as 10 percent disabling under Diagnostic Code 7903.  Diagnostic Code 7903 provides a 10 percent rating for fatigue or when the veteran requires continuous medication for hypothyroid control.  38 C.F.R. § 4.119, Diagnostic Code 7903.  A higher 30 percent rating is assigned for fatigue, constipation, and mental sluggishness.  A higher 60 percent rating is assigned when the disability causes muscular weakness, mental disturbance, and weight gain; and a total 100 percent rating is assigned when the disability causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness.  Under Diagnostic Code 7903, "mental disturbance" includes dementia, slowing of thought, and depression.  Id.  The rating criteria for Diagnostic Code 7903 are not conjunctive, cumulative, or successive.  See Tatum v. Shinseki, 23 Vet.  App. 152 (2009).  Accordingly, "a veteran could establish all of the criteria required for either a 30% or 60% disability rating, without establishing any of the criteria for a lesser disability rating."  Id. (emphasis omitted).

The record reflects that the Veteran has struggled throughout the pendency of the claim to control her hypothyroidism.  Medical treatment records and the Veteran's lay statements documented the Veteran exhibiting  a number of symptoms, including fatigability, mental sluggishness, weight gain, mental disturbance (i.e. dementia, slowing of thought, depression), sleepiness, bradycardia, muscular weakness, cold intolerance, cardiovascular involvement, and constipation.  Following careful review of the record, the Board finds that an evaluation of 100 percent disabling is warranted, effective April 6, 2009. 

A summary of the facts is as follows.  In July and August 2009, the Veteran contended that her fatigability, mental sluggishness, and weight gain were due to her hypothyroidism.  In the Veteran's December 2009 VA Form 9, she stated that her depression and muscular weakness is also associated with her hypothyroidism. 

Private treatment records and VA treatment records dated from 2008 to 2016 identify a diagnosis of hypothyroidism, managed with medication.  December 2008 and January 2009 private treatment records from Amery Regional Medical Center noted elevated levels of the thyroid-stimulating hormone ("TSH").  As a result, S.C., PA-C, prescribed a new medication to the Veteran.  The Veteran's dosage increased periodically to regulate high TSH levels: February 2009, May 2009, and October 2012.  

In June 2009, the Veteran was afforded a VA examination.  The VA examination report reflects a diagnosis of hypothyroidism.  The examiner noted that the Veteran's hypothyroidism first manifested in 1989.  Further, the examiner documented the following symptoms associated with hypothyroidism: fatigability, irritability, anxiety, brittle nails, and thinning hair. 

Following the Veteran's complaints of sleepiness and fatigue in 2010, the Minneapolis VA Health Care System scheduled the Veteran for a sleep consultation.  On April 1, 2010, the VA clinician documented an impression of confusional arousal, snoring, daytime sleepiness, and poor sleep hygiene.  Following the consultation, the Veteran's sleep was studied at the Minnesota Regional Sleep Disorders Center laboratory (the "Center") on April 10, 2010.  The Center issued a report on April 20, 2010, concluding that the Veteran's sleep was normal.  Neither the consultation records nor the report addressed whether there was a relationship between her sleep complaints and her hypothyroidism disability. 

In October 2010, a VA examiner issued a medical opinion regarding the Veteran's sleep disorder.  There, the examiner noted that this condition began around 1990.  The examiner noted that Veteran was prescribed hypothyroid medication and her hormone levels were "fine."  Despite adequate levels, the examiner documented the Veteran experiencing sleep difficulty and fatigability.  The examiner did not document a sleep-related diagnosis, citing the April 2010 sleep study that revealed objective measures of normal sleep. 

VA treatment records documented an Axis I diagnosis of depressive disorder and an Axis III diagnosis of hypothyroidism on December 2010, January 2011, February 2011, April 2011, May 2011, and June 2011.  

In April 2013, the Veteran reported to an endocrine system VA examination for conditions related to hypothyroidism.  The examiner reported that the Veteran had gained weight since her diagnosis of Grave's disease in 1989.  However, the examiner reported that the Veteran had lost nearly thirty pounds between 2009 and 2012.  The examiner did not attribute the Veteran's weight gain to her hypothyroidism.  Next, the examiner documented a diagnosis of bradycardia.  The Veteran's TSH level at the time suggested inadequate hypothyroid treatment.  The examiner opined that the bradycardic symptoms were more likely than not related to the Veteran's service-connected hypothyroidism.  Lastly, the examiner opined that the following symptoms are not related to the Veteran's hypothyroidism: fatigability, constipation, mental sluggishness, muscular weakness, mental disturbances, weight gain, cold intolerance, cardiovascular involvement, and sleepiness.

The Veteran was afforded an additional VA examination in March 2016.  There, the VA examiner reviewed the Veteran's hormone levels, including TSH and the thyroid producing hormone ("T4"), from 2010 to 2016.  The examiner noted that the Veteran "has had a long history of non-compliance with thyroid replacement [medication]."  The VA examiner characterized the Veteran's hormone levels between 2010 and 2016 as "saw-tooth": the Veteran's hormone levels fluctuated depending on whether she complied with hypothyroid treatment at the time of examination.

In addressing the Veteran's complaints of mental disturbance and clouded thinking, the examiner noted that the Veteran had been attending pharmacy school.  The examiner reasoned that the Veteran "could not have significant 'mental disturbance' with 'clouded thinking'" because she has completed three years of pharmacy school.  The examiner noted that the Veteran showed symptoms of sinus bradycardia, "as it has for the last 6 years."  But, the examiner explained that the sinus bradycardia was a "normal variant."  The examiner documented the Veteran's weight as unchanged for the past four to five years.  The examiner noted that the Veteran has a history of depression and anxiety.  But, the Veteran "is not someone with 'mental slowing' due to profound hypothyroidism."  The examiner concluded that the Veteran's examination was "normal." 

Ultimately, the report verified symptoms of fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness.  However, the examiner opined that it was less likely as not that the above listed symptoms were secondary to the service-connected hypothyroidism. 

Upon request to clarify the medical opinion, the examiner issued an addendum opinion in July 2016.  There, the examiner stated that the Veteran may experience all of the diagnosed symptoms (i.e. fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness) when the Veteran does not comply with her hypothyroid treatment.  However, the examiner stated that she could not differentiate the possible etiologies of each of the symptoms without resorting to speculation, explaining that the symptoms were non-specific and could be identified in a variety of settings or with a variety of conditions.

In May 2016, the Veteran sought emergency care at a Minneapolis VA medical facility for complaints of chest pain.  There, an electrocardiogram recorded signs of sinus bradycardia.

To clarify conflicting medical evidence, the Board subsequently sought a VHA expert opinion in February 2017.  In the May 2017 VHA opinion, the examiner reviewed the Veteran's medical treatment records and confirmed that the Veteran has endorsed "one or more" of the following symptoms since 1989: fatigue, mental sluggishness, weight gain, mental disturbance, sleepiness, bradycardia, muscular weakness, cold intolerance, cardiovascular complications, and constipation.  The examiner noted that "[i]t is difficult to differentiate these symptoms," commenting that the Veteran has not has had stable thyroxine levels.  "Hence, it is hard to say if these symptoms may have resolved if she has been adequately replaced with thyroxine."  In February 2017, the Board specifically requested the VHA expert to opine which of the symptoms noted above were at least as likely as not attributable to the Veteran's hypothyroidism.  In response, the expert stated that "[a]ll above symptoms have been associated with hypothyroidism."  

A principle issue raised by the record is whether noncompliance with hypothyroid treatment should be considered for rating purposes when evaluating the severity of the Veteran's hypothyroid disability.  In April 1981, when amending the rules and regulations related to Diagnostic Code 7903, the VA specifically addressed this issue.  Schedule for Rating Disabilities; Endocrine System, 46 Fed. Reg. 43665, 23085-86 (April 23, 1981) (proposed amendments to 38 C.F.R. § 4.119).  There, commenters objected to the criteria, expressing a concern that veterans may intentionally not comply with treatment in order to receive a higher compensation award.  The commenters noted that hypothyroidism is a unique disability because an individual with hypothyroidism may be free of complications when his or her treatment regimen is faithfully adhered.  In response, VA noted that these were not novel concerns.  In fact, VA had previously considered this issue.  VA explained the policy behind the existing schedular criteria as follows: "The element of secondary gain while admittedly a motivation is generally not nearly as strong as the motivation for self-preservation.  Secondary gain is a factor in our compensation program to which we give attention."  Accordingly, the Board does not consider a veteran's compliance with hypothyroid treatment, unless evidence suggests an act of malfeasance.  Such is not the case here.

Here, previous VA examiners (April 2013 and March 2016) documented that the Veteran has not fully complied with her hypothyroid treatment.  The March 2016 VA examiner verified the Veteran endorsing numerous symptoms (e.g. fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness), but the examiner attributed these symptoms to "non compliance with therapy" rather than the disability alone. 

In addition, the May 2017 VHA examiner noted that the Veteran's thyroxine level has not been stable since 1989, even though he had been prescribed hypothyroid medication.  However, despite the Veteran's noncompliance, the examiner opined that fatigue, mental sluggishness, weight gain, mental disturbance, sleepiness, bradycardia, muscular weakness, cold intolerance, cardiovascular complications, and constipation are symptoms more likely than not attributed to the Veteran's hypothyroidism.    

Affording the Veteran the benefit of the doubt, the Board finds that it is more likely than not that fatigue, mental sluggishness, weight gain, mental disturbance, sleepiness, bradycardia, muscular weakness, cold intolerance, cardiovascular complications, and constipation are symptoms attributed to the Veteran's hypothyroidism.  While the Board may consider the genuineness of the Veteran's claim and faithful adherence to a treatment regime, the record does not indicate an ulterior motive for noncompliance with treatment.  See 46 Fed. Reg. 43665, 23085-86 (April 23, 1981).  The Board finds the May 2017 VHA highly probative due to its comprehensive answers, thorough review of the file, consistency with the regulatory purpose of 38 C.F.R. § 4.119.  Accordingly, the Board finds that an evaluation of a 100 percent disability rating for hypothyroidism is warranted, effective April 6, 2009. 

The Board has considered whether actual worsening of the condition  occurred within one year prior to April 6, 2009.  On December 10, 2008, the Veteran sought hypothyroid treatment and reported that her TSH levels may be low.  Thyroid tests confirmed lower TSH levels.  But, the Veteran presented no acute stress, stable vital signs, as well as regular heart rate and rhythm.  Private treatment records reveal that the Veteran's hypothyroid medical was adjusted in January 2009 and February 2009.  The record does not contain evidence that the Veteran's hypothyroid condition worsened prior to April 6, 2009.  Accordingly, the Board finds that an earlier effective date is not warranted.  


ORDER

A disability rating of 100 percent for hypothyroid disability is granted, from April 6, 2009.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


